Citation Nr: 1747488	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-28 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 2004, for the award of service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date prior to March 21, 2005, for the award of service connection for right knee osteoarthritis and internal derangement (previously diagnosed meniscal tear).

3.  Entitlement to an effective date prior to June 26, 2008, for the award of service connection for bilateral pes planus with plantar fasciitis. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, to include entitlement to separate compensable ratings for right and left lower extremity radiculopathy prior to May 28, 2013, and ratings in excess of 10 percent since May 28, 2013.

5.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis and internal derangement (previously diagnosed meniscal tear).

6.  Entitlement to an initial compensable rating from June 26, 2008 to November 10, 2009, and a rating in excess of 10 percent since November 10, 2009, for bilateral pes planus with plantar fasciitis.

7.  Entitlement to a rating in excess of 30 percent for hypertension with stage I chronic kidney disease associated with hypertension.

8.  Entitlement to an initial rating in excess of 50 percent for sleep apnea, diagnosable chronic multi-symptom illness with partially explained etiology and undiagnosed respiratory illness due to Gulf War exposure.

9.  Entitlement to an initial rating in excess of 30 percent for mood disorder, not otherwise specified (also claimed as major depressive disorder/anxiety disorder, posttraumatic stress disorder (PTSD), and cognitive disorder).

10.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

11.  Entitlement to a rating in excess of 10 percent for left knee internal derangement and torn meniscus with bursitis.

12.  Entitlement to service connection for a cervical spine disorder with neck pain.

13.  Entitlement to service connection for chronic pain.

14.  Entitlement to service connection for attention deficit disorder (ADD).

15.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from April to July 1983 and in the U.S. Army from February to September 2003. He had additional periods of service with the Army National Guard of North Carolina and in the Virginia Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2010, October 2011, May 2012, June 2013, and July 2013 decisions of the Winston-Salem, North Carolina, Regional Office (RO). In January 2016, the Board remanded the appeal to the RO for a hearing to be scheduled. In September 2016, the Veteran withdrew his hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 

The Board notes that the Veteran was granted separate compensable ratings for right and left lower extremity radiculopathy associated with the Veteran's service-connected low back disorder, effective May 28, 2013. Although the Veteran subsequently perfected an appeal as to these ratings, the ratings for lower extremity radiculopathy are part of the low back rating and, therefore, are part of the Veteran's current appeal for an increased initial rating for degenerative disc disease of the lumbar spine and will be considered as part of that issue.

The issues of a temporary total rating due to periods of convalescence for left and right knee surgery have been raised by the record in a December 2014 claim and statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of increased initial ratings for degenerative disc disease of the lumbar spine, to include entitlement to separate compensable ratings for right and left lower extremity radiculopathy, right knee osteoarthritis and internal derangement (previously diagnosed meniscal tear), bilateral pes planus with plantar fasciitis, sleep apnea, mood disorder, and left knee instability; increased ratings for hypertension with stage I chronic kidney disease and left knee internal derangement and torn meniscus with bursitis, service connection for a cervical spine disorder, chronic pain, and ADD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for a low back disorder which was received by VA on October 20, 2004.

2.  No formal claim, informal claim, or other communication requesting service connection for a low back disorder was received by VA prior to October 20, 2004.

3.  The Veteran submitted an informal claim for service connection for a right knee disorder which was received by VA on March 21, 2005.

4.  No formal claim, informal claim, or other communication requesting service connection for a right knee disorder was received by VA prior to March 21, 2005.

5.  On March 21, 2005, VA received a written statement from the Veteran stating a diagnosis of flat feet. He did not express any intent to file a claim for service connection at that time.

6.  The Veteran filed a Veteran's Application for Compensation or Pension (VA Form 21-526) which was received by VA on June 26, 2008, which stated his desire to file a claim for service connection for flat feet.

7.  No formal claim, informal claim, or other communication requesting service connection for a bilateral foot disorder, to include pes planus or plantar fasciitis, was received by VA prior to June 26, 2008.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to October 20, 2004, for the award of service connection for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.155 (2014); §§ 3.102, 3.159, 3.326(a), 3.400 (2016); 3.155, 3.157 (2014). 

2.  The criteria for assignment of an effective date prior to March 21, 2005, for the award of service connection for right knee osteoarthritis and internal derangement (previously diagnosed meniscal tear) have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.155 (2014); §§ 3.102, 3.159, 3.326(a), 3.400 (2016); 3.155, 3.157 (2014).

3.  The criteria for assignment of an effective date prior to June 26, 2008, for the award of service connection for bilateral pes planus with plantar fasciitis have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.155 (2014); §§ 3.102, 3.159, 3.326(a), 3.400 (2016); 3.155, 3.157 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issues of the initial rating or effective date assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Earlier Effective Dates

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor. 38 U.S.C.A. § 5110(a). The effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

During the relevant time period in this case, VA regulation provided that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014). The provisions of 38 C.F.R. § 3.157(b)(1) direct that, once a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain clinical documentation will be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record will be accepted as the date of receipt of a claim. As the claims here are the Veteran's original claims for service connection, the informal claim provisions of 38 C.F.R. 
§ 3.157 are not for application in this case. 

The Veteran's lumbar spine and right knee disorders and his bilateral pes planus with plantar fasciitis were all found to have originated in or been aggravated by service. Therefore, entitlement arose in service and the effective date of service connection will depend on the date the Veteran filed his claims.

A.  Lumbar Spine

The record reflects that the Veteran first discussed a low back disorder which was caused by service in an October 20, 2004, statement which the RO construed as an informal claim. There is nothing in the record prior to that date indicating that the Veteran wished to file a claim for service connection for a low back disorder. Therefore, an effective date prior to October 20, 2004, for the grant of service connection for degenerative disc disease of the lumbar spine is not warranted. The claim is denied.

B.  Right Knee

On March 21, 2005, the Veteran submitted a statement about several of his disorders, some of which he had filed a claim for, some of which he never filed a claim for, and the right knee. On April 4, 2005, the Veteran submitted a statement that he wished to file a claim for service connection for a right knee disorder. The April 2005 document expressed the Veteran's intent to seek service connection. As the Veteran had submitted the March 2005 statement about the right knee disorder and followed it with a formal claim within one year, the RO construed the earlier document as an informal claim. There is no indication in the file prior to the April 2005 statement that the Veteran was seeking entitlement to service connection for a right knee disorder. There is also nothing in the file prior to the March 21, 2005, statement that could be construed as an informal claim. Therefore, an effective date prior to March 21, 2005, for the grant of service connection for right knee osteoarthritis and internal derangement (previously diagnosed meniscal tear) is not warranted. The claim is denied.


C.  Bilateral Pes Planus with Plantar Fasciitis

In the March 21, 2005, written statement, the Veteran also stated that he was diagnosed with flat feet while on active duty. In this statement, the Veteran did not express a desire to seek service connection for this disorder. He later filed a Veteran's Application for Compensation or Pension (VA Form 21-526) on which he stated that he was filing for flat feet, which was received by VA on June 26, 2008. This was more than one year after the March 2005 statement and, therefore, that statement could not be considered an informal claim for service connection. 

The Board notes that the phrase "flat feet while on active duty" is underlined in the Veteran's March 21, 2005, written statement. There is no indication, however, as to who underlined this phrase or when it was underlined. This is not an indication that VA intended for this document to serve as an informal claim or that the Veteran intended to highlight it for VA. The Veteran discussed many medical disorders in that statement and did not express intent to seek service connection as to any of them. Indeed, he had already filed service connection claims as to several disorders he discussed (including the low back and chest pain) and he titled the statement "Statement in Support of my Claim," indicating that he intended the document to serve to support already on-going claims.

As the Veteran did not file a claim indicating intent to seek service connection for a foot disorder, including pes planus, until June 26, 2008, an effective date prior to that date is not warranted. The claim is denied.


ORDER

An effective date prior to October 20, 2004, for the award of service connection for degenerative disc disease of the lumbar spine is denied.

An effective date prior to March 21, 2005, for the award of service connection for right knee osteoarthritis and internal derangement (previously diagnosed meniscal tear) is denied.

An effective date prior to June 26, 2008, for the award of service connection for bilateral pes planus with plantar fasciitis is denied.


REMAND

In June 2013, the Veteran was issued a provisional rating decision, which the RO informed him became final in June 2014. In January 2015, the Veteran submitted a notice of disagreement (NOD) as to the initial ratings for sleep apnea, mood disorder, and left knee instability, the rating for left knee internal derangement and torn meniscus with bursitis, and service connection for a cervical spine disorder, chronic pain, and ADD. A statement of the case (SOC) addressing the Veteran's January 2015 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Remand of the issues of an increased rating for the Veteran's low back disorder with right and left lower extremity radiculopathy, right knee disorder, bilateral pes planus with plantar fasciitis, and hypertension with stage I chronic kidney disease is necessary to afford the Veteran updated VA examinations. The last time the Veteran was afforded a VA examination for his hypertension and kidney disorder, his low back disorder, and his pes planus was in May 2013. Therefore, an updated examination is warranted.

Although the Veteran was afforded a VA knee examination in June 2017, this examination was focused on the left knee, not the right knee. The examiner indicated that the Veteran's right knee was normal and did not list any prior diagnoses or surgical history, despite that service connection is in effect for right knee osteoarthritis and internal derangement and despite that the record indicates that the Veteran had right knee surgery. Therefore, this examination is inadequate as to the right knee and a new examination is required.  

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issues of the initial ratings for sleep apnea, mood disorder, and left knee instability, the rating for left knee internal derangement and torn meniscus with bursitis, and service connection for a cervical spine disorder, chronic pain, and ADD. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Schedule the Veteran for VA examinations to obtain an opinion as to the current nature and etiology of his (1) low back disorder and lower extremity radiculopathy, (2) right knee disorder, (3) pes planus with plantar fasciitis, and (4) hypertension and kidney disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

3.  Readjudicate the issues on appeal, including TDIU based on all evidence of record. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


